Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figures 1 and 2 use rectangular/circular boxes to represent some elements of the system, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents in addition to the numbers so one of ordinary skill in the art could quickly identify what each box represents. No new matter should be entered. For example, box 10 in figures 1 and 2 must include a label “air conveyor unit” in addition to the number 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

A measuring unit to measure ventilation parameters recited in claim 13. The phrase “measuring unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification fails to recite the structure used to implement the measuring unit.
An evaluation unit analyzing the measured parameters recited in claim 13. The phrase “evaluation unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification in paragraph 0016 describes the evaluation unit as a microcontroller.
A transmission unit for transmitting the value recited in claim 13. The phrase “transmission unit” is a generic placeholder that does not describe 
A validation unit links the air volume flow recited in claim 13. The phrase “validation unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification describes in paragraph 0036 the validation unit as a microcontroller.
A transmission unit to transmit the ascertained invoicing value recited in claim 16. The phrase “transmission unit” is a generic placeholder that does not describe structure and it is followed by functional language. The applicant’s specification described in paragraph 0017 the transmission unit as a device to transmit data wirelessly or via a wire. Therefore, the transmission unit has been interpreted as a transmitter.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 24, the claim recites in lines 2-3 “a remaining service life of the air conveyor unit is also ascertained by the evaluation unit”. Paragraph 0036 of applicant’s specification and claim 14 recites that the remaining life is calculated by the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 4 “a measuring unit to measure ventilation parameters”. As explained in the claim interpretation section, the aforementioned limitation was interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s specification fails to describe the structure used to implement the claimed measuring unit. For this reason, it is unclear what the measuring unit is, and the claim is indefinite.
Furthermore, the claim recites in line 6-7 “to ascertain the total air volume”. The word “the” in front of the limitation(s) “total air volume” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is a total air volume”.
The claim further recites in line 9 “a transmission unit for transmitting”. As explained in the claim interpretation section, the aforementioned limitation was interpreted under35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The applicant’s specification fails to describe the structure used to implement the claimed measuring unit. For this reason, it is unclear what the transmission unit is, and the claim is indefinite.
Also, the claim recites in line 9 “transmitting the value for the air volume”. The word “the” in front of the limitation(s) “value for the air volume” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines a  total air volume. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “transmitting [[the]] a value for the total air volume”.
The claim recites in its last line “an invoicing value for the generated air volume”. The word “the” in front of the limitation(s) “generated air volume” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines generating an air volume flow. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “an invoicing value for the generated air volume flow”.

In regards to claim(s) 14-24, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

In regards to claims 14 and 15, each of the claims recite in line 2 “wherein the validation unit”. Claim 13 defines two validation units. The first validation unit is defined in line 10 of claim 13 and the second one is defined in line 11 of claim 13. It is unclear to which of the previously defined validation units the limitations of claims 14 and 15 are referring. For this reason, the claims are indefinite.
The examiner has interpreted line 11 of claim 13 in the following way in order to advance prosecution: “[[a]] the validation unit links the air volume flow or”.

In regards to claim 15, the claim recites in line 3 “to the recorded air volume flow”. The word “the” in front of the limitation(s) “recorded air volume flow” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 13 only defines generating and air volume flow and measuring ventilation parameters. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the ascertained total air volume 

In regards to claim(s) 16-17 and 22, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

 In regards to claim 17, the claim recites in line 2 “the transmission unit transmits”. Claim 13 defines a transmission unit and claim 16 also defines a transmission unit. It is unclear if the limitation of claim 17 is referring to the transmission unit defined in claim 13 or to the transmission unit defined in claim 16.

In regards to claim 18, the claim recites in line 2 “or the differential pressure as”. The word “the” in front of the limitation(s) “differential pressure” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “or [[the]] a differential pressure as”.
Also, the claim recites in line 3-4 “to determine the volume”. It is unclear if the recited volume is referring to the air volume flow or the total air volume. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to determine the total air volume”.

In regards to claim 19, the claim recites in line 2 “records the ventilation parameter”. Claim 13 defines ventilation parameters which means that there is more than one parameter. Therefore, it is unclear to which of the parameters defined in claim 13 line 2 of claim 19 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “records [[the]] a ventilation parameter [[or]] of the ventilation parameters over a desired period of time continuously or in discrete successive time intervals”

 In regards to claim(s) 20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 19.

In regards to claim 20, the claim recites in line 3 “over the period of time”. Claim 13 defines a period of time and claim 19 also defines a period of time. It is unclear if the period of timed recited in line 3 is referring to the period defined in claim 13 or the period defined in claim 19. For this reason, the claim is indefinite.
The claim also recites in line 4 “from the measured chronologically successive ventilation parameters”. The word “the” in front of the limitation(s) “measured chronologically successive ventilation parameters” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.

In regards to claim 22, the claim recites in line 2 “the transmission unit transmits”. Claim 13 defines a transmission unit and claim 16 also defines a transmission unit. It is unclear if the limitation of claim 22 is referring to the transmission unit defined in claim 13 or to the transmission unit defined in claim 16.

In regards to claim 23, the claim recites in several instances “the air volume flow”, “the air passage”, “the air conveyor unit”, “the period of time” and “the validation unit”. The claim is dependent on claim 13. The aforementioned limitations were defined  
The claim recites in line 3 “comprising the following steps”. The word “the” in front of the limitation(s) “following steps” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the method comprising
Also, the claim recites in lines 9-10 “over the period of time t”. The word “the” in front of the limitation(s) “the period of time t” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
Furthermore, the claim recites in its last line “to the recorded air volume to calculate an invoicing value for the generated air volume”. The word “the” in front of the limitation(s) “recorded air volume” and “generated air volume” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines generating an air volume flow. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution:

generating [[an]] the air volume flow through [[an]] the air passage by means of [[an]] the air conveyor unit;
recording the ventilation parameters of the air volume flow over [[a]] the period of time at the air passage by the measuring unit;
evaluating the measured parameters in order to determine the total air volume that was conveyed by the air conveyor unit through the air passage over the period of time
transmitting the value for the total air volume ascertained by the evaluation unit to [[a]] the validation unit; and
validating an economic value by means of the validation unit corresponding to the determined total air volume to calculate [[an]] the invoicing value for the generated air volume flow.

In regards to claim 24, the claim recites in line 2 “the air conveyor unit”. The claim is dependent on claim 13 and claim 23. The aforementioned limitation was defined in claim 13 and then again in claim 23. Therefore, it is unclear when the aforementioned limitation is recited in the claim, if the limitation is referring to the limitation defined in claim 13 or referring to the limitation defined in claim 23. For this reason, the claim is indefinite. The issue will be solved if claim 23 is amended as shown in the rejection of claim 23 above.

The examiner has interpreted the claim in the following way in order to advance prosecution:
24. (Currently Amended) The method as claimed in claim 23, wherein in addition to the recording and invoicing of an air volume, a remaining service life of the air conveyor unit is also ascertained by the validation unit from the ascertained total air volume and the recorded ventilation parameters, wherein the ascertained remaining service life of the conveyor unit 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13, 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahr (WO-2006084656A1) in view of Chang et al. (CN-2823883Y).

In regards to claim 13, Jahr teaches an air quantity recording and invoicing device comprising an air conveyor unit for generating an air volume flow through an air passage [fig. 1 element 24 (air passage), pg. 2 L. 29-31 and L. 33-36]. Furthermore, Jahr teaches that the device comprises sensors (measuring unit) to measure ventilation parameters of the respective air volume flow [fig. 1 element 28, pg. 2 L. 36-38]. Also, Jahr teaches that the device comprises a processor (evaluation unit) that analyzes the measured parameters to ascertain a total air volume that was conveyed over a period of time through the air passage by the air conveyor unit [fig. 1 element 37, pg. 3 L. 5-10, L.22-25, L. 27-32 and L. 35-39].
Jahr teaches that the device can link the ascertained air volume to and economic value to obtain an invoicing value for the generated air volume flow [pg. 3 L. 7-10, pg. 4 L. 6-9]. However, Jahr does not teach that the device comprises a transmission unit and that the linking is performed by a validation unit.
On the other hand, Chang teaches that values ascertained at an evaluation unit can be transmitted to a remote processor that can link the ascertained values to an economic value to obtain an invoicing value for the generated air volume [pg. 3 L. 34-40]. This teaching means that the device comprises a transmission unit for transmitting values ascertained by the evaluation unit to a processor (validation unit) that calculates an economic value (W) to obtain an invoicing value for the generated air volume.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chang’s teachings of transmitting the ascertained values to an external processor to obtain the economic value in the device taught by Jahr because an external processor may have more processing power that 
In regards to claim 18, the combination of Jahr and Chang, as applied in claim 13, further teaches that the measuring unit records a differential pressure as ventilation parameters at a measurement position at the air passage to determine the total air volume [see Jahr fig. 1 element 28, pg. 3 L. 13-17].  

In regards to claim 19, the combination of Jahr and Chang, as applied in claim 13, further teaches that the measuring unit records a ventilation parameter of the ventilation parameters over a desired period of time continuously or in discrete successive time intervals [see Jahr pg. 2 L. 6-7, pg. 3 L. 22-32, pg. 4 L. 1-2].  

In regards to claim 20, the combination of Jahr and Chang, as applied in claim 19, further teaches that the evaluation unit has an arithmetic operator, preferably a digital integrator that calculates a total air volume by integration over the period of time, from measured chronologically successive ventilation parameters [see Jahr fig. 2, pg. 3 L. 27-32, pg. 4 L. 1-9].  

In regards to claim 21, the combination of Jahr and Chang, as applied in claim 13, further teaches that the evaluation unit has a processor (microcontroller) [see Jahr fig. 1 element 37].  


In regards to claim 23, the combination of Jahr and Chand, as shown in the rejection of claim 13 above, teaches a device performing the claimed functions. Therefore, the combination also teaches the claimed method. 

Claim(s) 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahr (WO-2006084656A1) in view of Chang et al. (CN-2823883Y) as applied to claim 13 above, and further in view of Swaminathan et al. (US-8,645,239).

In regards to claim 15, the combination of Jahr and Chang, as applied in claim 13 above, does not teach that the validation unit can access a database and assign an invoicing amount to the recorded air volume flow in accordance with a customer-specific value stored in the database.
On the other hand, Swaminathan teaches that the validation unit of a system can permit access to account information of a customer, wherein the information of the customer at least includes account number of the customer and the dollar amount that needs to be paid by the customer for the usage of a service [fig. 1 element 107 (validation unit), fig. 2 elements 201, 207, 209 and 211 (validation unit), fig. 3 element 311, col. 3 L. 53-59]. This teaching means that the validation unit is in communication with a database that stores account numbers of customers (customer specific values) and associates a dollar amount that a customer needs to pay (invoicing amount) with a customer’s account number. In other words, the validation unit can access customer data in a database of a computer center in order to assign an invoicing amount to the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Swaminathan’s teachings of associating an account number with the amount that needs to be paid by a customer in the device taught by the combination because it will permit the system to organize the data of the system and present the data to a customer.

In regards to claim 16, the combination of Jahr, Chang and Swaminathan, as applied in claim 15 above, further teaches that the digital invoice containing the dollar amount that needs to be payed by a customer can be accessed by the customer remotely via wireless communication [see Swaminathan fig. 1 element 109, fig. 3 element 311, col. 3 L. 53-59]. This teaching means that the validation unit comprises a transmitter (a transmission unit) to transmit the ascertained invoicing value or an invoice to an external interface.

In regards to claim 22, the combination of Jahr, Chang and Swaminathan, as applied in claim 16 above, further teaches that the transmission unit transmits the data wirelessly [see Swaminathan fig. 1 element 113].
  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahr (WO-2006084656A1) in view of Chang et al. (CN-2823883Y) and Swaminathan et al.  as applied to claim 16 above, and further in view of Vigano et al. (US-2017/0011318).

In regards to claim 17, the combination of Jahr, Chang and Swaminathan, as applied in claim 17 above, does not teach that the transmission unit is used for transmitting data to an external interface [see Swaminathan fig. 1, fig. 3]. However, the combination does not teach that the data is an ascertained remaining service life.
On the other hand, Vigano teaches that the data can include data that informs a user of the remaining service life of the device [par. 0084 L. 6-13, par. 0124 L. 8-18].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Vigano’s teachings of providing to a user information about the remaining service life of the device in the device taught by the combination because it will permit the user to make decisions about the replacement of the device.

Allowable Subject Matter

Claim(s) 14 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 14, the prior art cites in this office action does not teach either by anticipation or combination the following limitations: the validation unit calculates a remaining service life from the total ascertained air volume and the corresponding measurement period of the air conveyor unit.  

In regards to claim 24, the prior art cites in this office action does not teach either by anticipation or combination the following limitations: a remaining service life of the air conveyor unit is also ascertained by the validation unit from the ascertained total air volume and the recorded ventilation parameters, wherein the ascertained remaining service life of the conveyor unit 

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Amberg (DE-102015101407A1) teaches a device used to bill a customer based on energy usage of an air conveyor unit, wherein the energy usage is calculated by measuring temperature and mass flow [par. 0010].
Horton (US-4,308,992) teaches a device used to determined the amount of volume flow used by each customer by measuring volume flow at an air passage of the customer [col. 5 L. 11-18, L. 23-28 and L. 44-47].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685